Citation Nr: 1546661	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-27 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.

5.  Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned in July 2015.  The transcript of this hearing is associated with the claims file.

The rating decision and Statement of the Case reveal notation of the criteria for entitlement to service connection for a dental disability for treatment purposes; however, they show a decision only concerning compensation.  As such, the issue has been recharacterized above and the issue of entitlement to service connection for a dental disability for treatment purposes is referred to the RO for appropriate action.

The issues of entitlement to a compensable evaluation for residuals of a fracture of the right tibia and fibia and entitlement to a compensable evaluation for residuals of a fracture of the left tibia and fibia were raised by the Veteran at his hearing before the undersigned, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula, entitlement to service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula, and entitlement to service connection for a dental disability for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2008 RO rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.  The Veteran was notified of the decision later in March 2008 but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in March 2008 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.

3.  A February 2003 RO rating decision denied the Veteran's claim of entitlement to service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.  The Veteran was notified of the decision later in February 2003 but did not perfect an appeal of the decision.

4.  Evidence associated with the claims file after the final denial in February 2003 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.


CONCLUSIONS OF LAW

1.  Evidence received since the March 2008 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Evidence received since the February 2003 RO rating decision in connection with the Veteran's claim of service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen claims of entitlement to service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula, and entitlement to service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.  

The claim of entitlement to service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula, was most recently denied in March 2008 when the RO declined to reopen the claim, on the basis that the evidence did not show the condition was incurred in or aggravated by military service or within any applicable presumptive period. 

The claim of entitlement to service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula, was most recently denied in February 2003 on the basis that the evidence did not show that the left hip disorder was related to the service-connected condition of fracture, left tibia and fibula, nor was there any evidence of this disability during military service.  The RO further noted that the cumulative evidence of record clearly showed that the current left hip condition was a result of an accident sustained by a motor vehicle accident.

The claims may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final denial includes a statement by a VA provider, dated in July 2015.  The VA provider reports that the treatment records since separation from the military were reviewed and the Veteran had a diagnosis of "Traumatic arthropathy tibia" and "Degenerative arthritis of hip [status post] hip replac[e]."  The provider rendered the opinion that the disability was caused by or a direct result of fractured tibia.  The provider reported that the Veteran "suffered from tibial shaft fracture in service which resulted in leg inequality and contributed to degenerative arthritis of hip which is weight bearing joint."  

This evidence is new in that it was not of record at the time of the prior final denial.  In addition, it is material as it relates to a previously unestablished fact-that the Veteran has a hip disorder due to a service-connected disability.  As new and material evidence has been received, the claims are reopened.

Given the favorable nature of the decision to reopen the claim, discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula, is reopened.


REMAND

Review of the claims file reveals that the Veteran receives continuous care from VA.  However, the most recent VA treatment records associated with the claims file are dated in July 2013 and include a July 2013 note indicating that the Veteran was scheduled for a dental procedure in August 2013.  As such, the claims must be remanded for attempts to be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran, including those dated since August 2013.  38 C.F.R. § 3.159.

The Veteran was granted Social Security Administration (SSA) Disability Benefits; however, it does not appear that any attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination of the claims discussed here, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The records should be obtained on remand.

In June 2012 a VA medical examiner diagnosed the Veteran with a right hip disability and rendered the opinion that the disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no documentation of a right hip fracture or trauma to the area or complaints related to the right hip area in the service medial records.  Furthermore, hip x-rays dated in June 1995 and May 1996 did not disclose acetabular fracture of the right hip.

In another June 2012 VA medical examination report, it was found that the Veteran's right hip disability is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner stated that the right hip condition resulted from trauma to this joint in a car accident in 1989.  He experienced progressive deterioration of the right hip joint afterward resulting in hip replacement surgery in 2004.  The examiner could not find any connection between the above described accident and the service-connected right tibia and fibula fractures.  It was the medical examiner's opinion that the post traumatic condition of the right hip was not aggravated in any form by the service connected fractures of the right tibia and fibula as this condition remained stable and caused no impaired locomotion or altered locomotive dynamics.

In an August 2012 VA medical examination report, it was found that the Veteran's right hip disability was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner reasoned that there is no evidence in the medical literature supporting a direct cause and effect relationship between a stable fracture of the right tibia and fibula with no residual effects on locomotion dynamics and the development of a right hip condition such the Veteran's.

As noted above, in July 2015 a VA provider reported that the treatment records since separation from the military were reviewed and the Veteran had a diagnosis of "Traumatic arthropathy tibia" and "Degenerative arthritis of hip [status post] hip replace."  The provider rendered the opinion that the disability was caused by or a direct result of fractured tibia.  The provider reported that the Veteran "suffered from tibial shaft fracture in service which resulted in leg inequality and contributed to degenerative arthritis of hip which is weight bearing joint."  

The opinions rendered in the June 2012 VA medical examination and the following June and August 2012 addenda are inadequate.  The opinions do not discuss the Veteran's reported leg length discrepancy and it is unclear whether the Veteran had or has a leg length discrepancy.  A June 1976 treatment note and was a July 2015 provider statement identify a leg length discrepancy.  However, a May 2010 treatment note finds no shortening of the leg and in June 2012 no leg length discrepancy was identified.  In addition, the examinations find that the Veteran had a normal left hip; however, a February 2002 treatment record notes severe degenerative joint disease of both hips.  

The opinion rendered in July 2015 is also inadequate.  The examiner did not comment upon the Veteran's post service accident and it is unclear whether the opinion rendered is in regard to the left, right, or both hips.

As such, it is necessary to afford the Veteran another VA medical examination regarding the etiology of his hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran, including those dated since July 2013.

2.  Obtain from SSA records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any hip disabilities found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should comment on the prior VA medical examination reports and opine as to the following: 

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any hip disability found to be present is related to or had its onset during service. 

(b) If not related to service, whether any hip disability found to be present is due to or permanently aggravated by the Veteran's service-connected residuals of fractures of the tibia and fibia of both legs. 

The examiner must comment upon whether the Veteran had or has a leg length discrepancy and upon the Veteran's in-service and post service accidents.

The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


